DECISION
The application of the above-named defendant for review of the sentence of 8 years on each count to run concurrently with 21 days jail time credit for Passing Fictitious Checks, two counts imposed on March 17, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
These two concurrent sentences were imposed obviously for a prior record dating back to 1927 on the first felony conviction, and the fact that seven other felony convictions plus numerous misdemeanor arrests show on his arrest record.
We thank Mr. Jack Morton, Esq., of the Montana Defender Project for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Sid G. Stewart, Lester H. Loble.